--------------------------------------------------------------------------------

SECURITY AGREEMENT




This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this "Security Agreement"), dated as of February [3], 2006, is
executed by David Weiker, Sr., an individual (together with its successors and
assigns, "Investor"), in favor of Robert Simpson ("Secured Party").


RECITALS


A.   Investor has executed an interest bearing secured promissory note, (as
amended, modified or otherwise supplemented from time to time, (the "Note") in
an aggregate principal amount of $450,000 in favor of Secured Party.


B.    In order to induce Secured Party to extend the credit evidenced by the
Note, Investor has agreed to enter into this Security Agreement and to grant to
Secured Party, the security interest in the Collateral described below.


AGREEMENT


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Investor hereby agrees with Secured Party as follows:


1.   Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:


"Collateral" has the meaning given to that term in Section 2 hereof.


"Obligations" means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Investor to Secured Party of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of the Note and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by Investor hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.


"UCC" means the Uniform Commercial Code as in effect in the State of California
from time to time.


--------------------------------------------------------------------------------



All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Note. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.


2.   Grant of Security Interest. As security for the Obligations, Investor
hereby pledges to Secured Party and grants to Secured Party a security interest
of first priority in all right, title and interests of Investor in and to the
property described in Attachment 1 hereto, whether now existing or hereafter
from time to time acquired (collectively, the "Collateral").


3.   General Representations and Warranties. Investor represents and warrants to
Secured Party that (a) Investor is the owner of the Collateral (or, in the case
of after-acquired Collateral, at the time Investor acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time Investor acquires rights therein,
will have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; (b) upon the filing of
UCC-1 financing statements in the appropriate filing offices, Secured Party has
(or in the case of after-acquired Collateral, at the time Investor acquires
rights therein, will have) a first priority perfected security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens; (c) all Inventory has been
(or, in the case of hereafter produced Inventory, will be) produced in
compliance with applicable laws, including the Fair Labor Standards Act; (d) all
accounts receivable and payment intangibles are genuine and enforceable against
the party obligated to pay the same; (e) the originals of all documents
evidencing all accounts receivable and payment intangibles of Investor and the
only original books of account and records of Investor relating thereto are, and
will continue to be, kept at address of the Investor set forth in Section 11 of
this Security Agreement.


4.   Covenants Relating to Collateral. Investor hereby agrees (a) to perform all
acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to Secured Party therein and the perfection and
priority of such Lien, except for Permitted Liens; (b) not to use or permit any
Collateral to be used (i) in violation in any material respect of any applicable
law, rule or regulation, or (ii) in violation of any policy of insurance
covering the Collateral; (c) to pay promptly when due all taxes and other
governmental charges, all Liens and all other charges now or hereafter imposed
upon or affecting any Collateral; (d) without 30 days' written notice to Secured
Party, (i) not to change Investor's name or place of business (or, if Investor
has more than one place of business, its chief executive office), or the office
in which Investor's records relating to accounts receivable and payment
intangibles are kept, (ii) not to change Investor's state of incorporation,
(iii) not to keep Collateral consisting of chattel paper at any location other
than its chief executive office set forth in item 1 of Schedule A hereto, and
(iv) not to keep Collateral consisting of equipment or inventory at any location
other than the locations set forth in item 4 of Schedule A hereto, (f) to
procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its Lien hereunder
and the priority thereof and to deliver promptly to upon the request of Secured
Party all originals of Collateral consisting of instruments; (g) to appear in
and defend any action or proceeding which may affect its title to or Secured
Party's interest in the Collateral; (h) if Secured Party gives value to enable
Investor to acquire rights in or the use of any Collateral, to use such value
for such purpose; (i) to keep separate, accurate and complete records of the
Collateral and
 
- 2 -

--------------------------------------------------------------------------------



to provide Secured Party with such records and such other reports and
information relating to the Collateral as Secured Party may reasonably request
from time to time; (j) not to surrender or lose possession of (other than to
Secured Party), sell, encumber, lease, rent, or otherwise dispose of or transfer
any Collateral or right or interest therein, and to keep the Collateral free of
all Liens except Permitted Liens; providedthat Investor may sell, lease,
transfer, license or otherwise dispose of any of the Collateral in the ordinary
course of business consisting of (i) the sale of inventory, (ii) sales of
worn-out or obsolete equipment, and (iii) non-exclusive licenses and similar
arrangements for the use of the property of Investor; (k) if requested by
Secured Party, to type, print or stamp conspicuously on the face of all original
copies of all Collateral consisting of chattel paper a legend satisfactory to
Secured Party indicating that such chattel paper is subject to the security
interest granted hereby; (1) to collect, enforce and receive delivery of the
accounts receivable and payment intangibles in accordance with past practice
until otherwise notified by Secured Party; (m) to comply with all material
requirements of law relating to the production, possession, operation,
maintenance and control of the Collateral (including the Fair Labor Standards
Act) and (n) to permit Secured Party and its representatives the right, at any
time during normal business hours, upon reasonable prior notice, to visit and
inspect the properties of Investor and its corporate, financial and operating
records, and make abstracts therefrom, and to discuss Investor's affairs,
finances and accounts with its directors, officers and independent public
accountants.


5.   Authorized Action by Secured Party. Investor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Investor or any third party for
failure so to do) any act which Investor is obligated by this Security Agreement
to perform, and to exercise such rights and powers as Investor might exercise
with respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral; (d) insure, process and preserve the
Collateral; (e) pay any indebtedness of Investor relating to the Collateral; and
(f) file UCC financing statements and execute other documents, instruments and
agreements required hereunder; provided, however, that Secured Party shall not
exercise any such powers granted pursuant to subsections (a) through (e) prior
to the occurrence of an Event of Default and shall only exercise such powers
during the continuance of an Event of Default. Investor agrees to reimburse
Secured Party upon demand for any reasonable costs and expenses, including
attorneys' fees, Secured Party may incur while acting as Investor's
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations. It is further agreed and understood between the parties hereto that
such care as Secured Party gives to the safekeeping of its own property of like
kind shall constitute reasonable care of the Collateral when in Secured Party's
possession; provided, however, that Secured Party shall not be required to make
any presentment, demand or protest, or give any notice and need not take any
action to preserve any rights against any prior party or any other person in
connection with the Obligations or with respect to the Collateral.


6.   Litigation and Other Proceedings
 
- 3 -

--------------------------------------------------------------------------------



(a)  Upon the occurrence and during the continuation of an Event of Default,
Secured Party shall have the right but not the obligation to bring suit or
institute proceedings in the name of Investor or Secured Party to enforce any
rights in the Collateral, including any license thereunder, in which event
Investor shall at the request of Secured Party do any and all lawful acts and
execute any and all documents reasonably required by Secured Party in aid of
such enforcement. If Secured Party elects not to bring suit to enforce any right
under the Collateral, including any license thereunder, Investor agrees to use
all reasonable measures, whether by suit, proceeding or other action, to cause
to cease any infringement of any right under the Collateral by any Person and
for that purpose agrees to diligently maintain any action, suit or proceeding
against any Person so infringing necessary to prevent such infringement.


7. Default and Remedies.


(a)  Default. Investor shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default (as
defined in the Note).


(b)  Remedies. Upon the occurrence and during the continuance of any such Event
of Default, Secured Party shall have the rights and remedies provided for in the
Note and the rights of a secured creditor under the UCC, all rights granted by
this Security Agreement and by law, including the right to: (a) require Investor
to assemble the Collateral and make it available to Secured Party at a place to
be designated by Secured Party; and (b) prior to the disposition of the
Collateral, store, process, repair or recondition it or otherwise prepare it for
disposition in any manner and to the extent Secured Party deems appropriate.
Investor hereby agrees that ten (10) days' notice of any intended sale or
disposition of any Collateral is reasonable. In furtherance of Secured Party's
rights hereunder, Investor hereby grants to Secured Party an irrevocable, non-
exclusive license, exercisable without royalty or other payment by Secured
Party, and only in connection with the exercise of remedies hereunder, to use,
license or sublicense any patent, trademark, trade name, copyright or other
intellectual property in which Investor now or hereafter has any right, title or
interest together with the right of access to all media in which any of the
foregoing may be recorded or stored.


(c)  Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:


(i)    First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys' fees, incurred or made hereunder by Secured Party;


(ii)   Second, to the payment to Secured Party of the amount then owing or
unpaid to Secured Party (to be applied first to accrued interest and second to
outstanding principal);



- 4 -

--------------------------------------------------------------------------------



(iii)   Third, to the payment of other amounts then payable to Secured Party
under any of the Transaction Documents; and


(iv)   Fourth, to the payment of the surplus, if any, to Investor, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.


8.   Miscellaneous.


(a)  Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Investor or
Secured Party under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth below (or to such other facsimile number or address as the recipient of
any notice shall have notified the other in writing). All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.


Secured Party:
       
Robert Simpson
   
1549 N. Leroy Street, Suite D-200
   
Fenton, MI 48430
   
Telephone:
(810) 714-2938
   
Facsimile:
           
with a copy to:
       
Martin J. Waters
   
12235 El Camino Real
   
Suite 200
   
San Diego, CA 92130-3002
   
Telephone:
858-350-2300
   
Facsimile:
858-350-2399
         
Investor:
       
David Weiker, Sr.
               
Telephone:
     
Facsimile:
           
with a copy to:
                       
Telephone:
     
Facsimile:
   

 
- 5 -

--------------------------------------------------------------------------------




(b)  Termination of Security Interest. Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Investor. Upon such termination Secured Party
hereby authorizes Investor to file any UCC termination statements necessary to
effect such termination and Secured Party will, at Investor's expense, execute
and deliver to Investor any additional documents or instruments as Investor
shall reasonably request to evidence such termination.


(c)  Nonwaiver. No failure or delay on Secured Party 's part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.


(d)  Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Investor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.


(e)  Assignments. This Security Agreement shall be binding upon and inure to the
benefit of Secured Party and Investor and their respective successors and
assigns; provided, however, that Investor may not sell, assign or delegate
rights and obligations hereunder without the prior written consent of Secured
Party.


(f)  Cumulative Rights, etc. The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, any Transaction Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Secured Party's
rights hereunder. Investor waives any right to require Secured Party to proceed
against any person or entity or to exhaust any Collateral or to pursue any
remedy in Secured Party's power.


(g)  Payments Free of Taxes, Etc. All payments made by Investor under the
Transaction Documents shall be made by Investor free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings. In addition, Investor shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security Agreement.
Upon request by Secured Party, Investor shall furnish evidence satisfactory to
Secured Party that all requisite authorizations and approvals by, and notices to
and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.


(h)  Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
 
- 6 -

--------------------------------------------------------------------------------



(i)  Expenses. Investor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys' fees and expenses, incurred by Secured Party in
connection with custody, preservation or sale of, or other realization on, any
of the Collateral or the enforcement or attempt to enforce any of the
Obligations which is not performed as and when required by this Security
Agreement.


(j)  Construction. Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Investor, Secured Party and their respective counsel. Accordingly, this Security
Agreement and the other Transaction Documents shall be deemed to be the product
of all parties hereto, and no ambiguity shall be construed in favor of or
against Investor or Secured Party.


(k)  Entire Agreement. This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Investor
and Secured Party and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.


(l)  Other Interpretive Provisions. References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time. The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Security Agreement or any other
Transaction Document refer to this Security Agreement or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Security Agreement or such other Transaction Document, as the case may be.
The words "include" and "including" and words of similar import when used in
this Security Agreement or any other Transaction Document shall not be construed
to be limiting or exclusive.


(m)  Governing Law. This Security Agreement shall be governed by and construed
in accordance with the laws of the State of [Florida] without reference to
conflicts of law rules (except to the extent governed by the UCC).


(n)  Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.


[The remainder of this page is intentionally left blank]
 
- 7 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Investor has caused this Security Agreement to be executed
as of the day and year first above written.



     
/s/ David Weiker, Sr
     
DAVID WEIKER, SR.
       
AGREED:
         
ROBERT SIMPSON,
 
as Secured Party
         
By: 
/s/ Robert C. Simpson  
Name:
Robert C. Simpson
 
Title:
President - COO
 





[Signature page to Security Agreement]


--------------------------------------------------------------------------------



ATTACHMENT 1
 
TO SECURITY AGREEMENT


All right, title, interest, claims and demands of Investor in and to the
following property:


(i)    Ten million (10,000,000) shares of Class C Preferred Stock par value .001
per share of Zann Corp. having a purchase price and initial value of $500,000;
and


(ii)   Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof, including,
without limitation, insurance, condemnation, requisition or similar payments and
the proceeds thereof.




--------------------------------------------------------------------------------




SCHEDULE A
TO SECURITY AGREEMENT


INVESTOR PROFILE
 



1.
Name.    The legal name of Investor is:

 
David Weiker, Sr.
 

 
2.
Place of Business.     Investor has the following places of business:



Address
 
Owner of Location
 
Brief Description
of Assets and Value

 

 
 
3.    Existing Security Interests. The Collateral is subject to the following
security interest of Persons other than the Secured Party:


Assets
 
Name of Secured Party

 

 
4.    Tax Assessments. The following tax assessments to which investor or any of
his assets or property are subject are currently outstanding and unpaid:


Assessing Authority
 
Amount and Description

 

 
5.    Guaranties. Investor has directly or indirectly guaranteed the following
obligations of third parties:


Amount
 
Investor




--------------------------------------------------------------------------------



6.    Securities; Instruments. The following is a complete list of all stocks,
bonds, debentures, Note and other securities and investment property owned by
Investor (provide name of issuer, whether certificated or uncertificated,
certificate no. (if applicable), number of shares):


7.    Bank Accounts; Securities Accounts: The following is a complete list of
all bank accounts and securities accounts maintained by Investor (provide name
and address of depository bank (or brokerage firm), type of account and account
number):
 
 

--------------------------------------------------------------------------------